DETAILED ACTION
This action is responsive to the remarks received 05 December 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2016/0043341, of record) in view of Choi et al. (US 2013/0069853, newly cited).
(Re Claim 1) Heo teaches an organic light-emitting display device comprising (see Fig. 8 and supporting text): 
a substrate (810) including a display area (Fig. 8) and an edge area surrounding the display area (edge/perimeter of 810, not shown but implicit), wherein in the display area, sub-pixels (see Fig. 8, also refer to corresponding subpixels SP1/SP2 designated in Figs. 2, 3, and 5A-5F) are arranged in a matrix and include an emission area and a non-emission area around the emission area (emission area 850, non-emission area surrounds emission area); 
a driving thin film transistor (830) in each sub-pixel on the substrate, including at least an electrode (834); 
an auxiliary electrode (820) in a non-emission area of the sub-pixel; 
an insulation stack (841 + 842) having a first hole exposing the auxiliary electrode (Fig. 8), the insulating stack including an inorganic insulation film (841, discussed below) and an organic insulation film (842, discussed below) disposed on the inorganic insulation film, a first width of the first hole at a level of the inorganic insulation film being less than a second width of the first hole at a level of the organic insulation film (there are numerous interpretations regarding the claimed hole: for example the hole width at the top level of 841 can be the width at the base of layer 842 which is smaller than the width of the hole at the top level of 842 which is wider due to the tapered profile, alternatively one may consider the opening at 870 showing a small exposed portion of 820, i.e. the hole being specifically the unfilled region between 842 and 820 which is much smaller than any portion of the hole in layer 842);
an organic light-emitting diode (OLED) (850) in the emission area, the organic light-emitting diode including an anode (851) electrically connected to the driving thin film transistor (830), a cathode (853), and an organic light-emitting layer (852) between the anode and the cathode (Fig. 8); and 
a protruding layer (880) on the insulation stack, the protruding layer being from an anode dummy pattern at least partially in the same layer (842) as the anode and disposed on the organic insulation film (890),
wherein the protruding layer (880) includes a first protruding pattern protruding into the first hole to overlap an upper surface of the auxiliary electrode (820) with a first vertical gap (870) between the first protruding pattern and the upper surface of the auxiliary electrode, and 
wherein the cathode (853) contacts the upper surface of the auxiliary electrode (820) at least within the first vertical gap (Fig. 8).
	Heo is silent regarding the materials for layers 841 and 842.  One of ordinary skill in the art would be motivated to look to related art to teach appropriate materials for Heo’s OLED display where Heo is silent.  Related art from Choi similarly teaches an OLED display and discloses the corresponding layers are inorganic and organic, Heo’s 841 covering the TFT corresponding to Kim’s layer 135 (see para. [0061]) covering the TFT and Heo’s layer 842 upon which the pixel electrode rests corresponds to Choi’s layer 140 (see para. [0063]).  In view of Choi, one of ordinary skill in the art would find it obvious to use an organic material for Heo’s layer 842 and an inorganic material for layer 841 as selecting a known material based on its suitability for its intended use is obvious. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
(Re Claim 6) wherein the first vertical gap (gap at 870) is formed by removing the inorganic insulation film on the upper surface of the auxiliary electrode.
Claim 6 is a product-by-process claim.  A product-by-process claim is a product claim. Applicant has merely chosen to define the claimed product by the process by which it was made.  It has been well established that process limitations do not impart patentability to an old/obvious product.  Process limitations are significant only to the extent that they distinguish the claimed product over the prior art product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).  In this case, the claimed gap need not be formed by the process of removing the inorganic insulation film and may be formed by any sequence of steps.  The required structure is a gap, regardless of how it was formed or whatever materials previously occupied the space. Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).
(Re Claim 7) wherein the auxiliary electrode is located in the same layer as a source electrode or a drain electrode of the driving thin-film transistor (Fig. 8, source/drain electrodes are 834, in the same layer as 820).
(Re Claim 8) wherein the first protruding pattern (880) has a flat shape in the first hole substantially parallel to the upper surface of the auxiliary electrode (820, see Fig. 8).
(Re Claim 9) wherein the organic light-emitting layer (852) is disposed on the upper surface of the auxiliary electrode (820) at a region that does not overlap the first protruding pattern (880) and the cathode (853) directly contacts the upper surface of the auxiliary electrode (820) under the first protruding pattern in the first hole (Fig. 8).
(Re Claim 17) further comprising an interlayer insulation film (832) under the inorganic insulation film (841), wherein flattened portions of a source electrode (834) and a drain electrode (834) of the driving thin film transistor are on an upper surface of the interlayer insulation film (832), and an active layer (833) and a gate electrode (831) of the driving thin film transistor are covered by the interlayer insulation film (832).
(Re Claim 18) wherein the auxiliary electrode (820) is located in the same layer (841) as the flattened portions of the source electrode and the drain electrode (834s) of the driving thin-film transistor.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. and Choi et al. as applied above and further in view of Lee et al. (US 2013/0270528, newly cited).
(Re Claim 22) Heo discloses the organic light-emitting display device of claim 1 but is silent regarding a pad electrode at the edge in the same layer as an auxiliary electrode. Heo discloses the auxiliary electrode on a buffer layer on a substrate at/in a next insulating layer above the buffer layer.  Since Heo is silent regarding the peripheral wiring, a PHOSITA would be motivated to look to related art to teach where/on what layer to form the pad electrodes. Related art from Lee teaches forming a pad (110) on a buffer layer above the substrate at/in the next insulating layer above the buffer layer (Fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the organic light-emitting display device disclosed by Heo to include wherein the auxiliary electrode is located in the same layer as the pad electrode in the edge area, as taught by Lee, since forming various electrodes in a same layer simplifies the manufacturing process by requiring fewer deposition, masking, and etching steps.

Allowable Subject Matter
Claim 5 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822